DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant's arguments filed 05/21/2021 with respect to claim(s) 19 and 25 have been fully considered but they are not persuasive. 	Applicant’s arguments:	On pg. 6 and regarding claim 19, Applicant argues that Luo et al. (US 2018/0146469 A1) fails to disclose the limitation “update an Intra-BSS Network Allocation Vector (NAV) based on the trigger frame regardless of a receiver address of the trigger frame” because cited paragraph [0112] of Luo does not provide specific disclosure for the limitation. 	On pg. 7, Applicant further notes that Luo teaches in paragraphs [0006], [0030], [0035], [0053], [0062]-[0072], [0097] and [0103] that the receiving node does not update NAV when the address matches the receiver address.	On pg. 8 and regarding claim 25, Applicant submits the arguments of claim 19 applies to claim 25.	Examiner’s response:	The above recited limitation was previously presented in claim 20. The Office Action cited paragraph [0112] and Fig. 8 for the limitation. Paragraph [0112] teaches the NAV for STA 4 is set according to a trigger frame sent by the AP. As can be seen in Fig. 8, the trigger frame includes information 1-3 and is sent by the AP to at least two stations: STA and STA 4. The information 1-3 of STA 4 updates its NAV based on the trigger frame with information 1-3 (=regardless of a receiver address of the trigger frame), the limitation of claims 19 and 25 is taught by Luo in paragraph [0112] and Fig. 8. 	While it is sufficient to cite paragraph [0112] and Fig. 8 for the limitation because it is clearly disclosed and shown that STA 4 does not consider a receiver address of the trigger frame when updating its NAV (=regardless of a receiver address of the trigger frame), the Examiner notes that Luo provides a broad option in paragraph [0112] and Fig. 8 as to why STA 4 updates its NAV. Luo’s present disclosure provides a new NAV setting method (title, abstract, and at least paragraph [0008]). For example, paragraphs [0015], [0025], [0033], and [0098] disclose a specific updating method for a NAV of a receiving node by considering a value of a duration field. Paragraphs [0095]-[0099] disclose that when a receiving node receives a PPDU and determines that a condition for no NAV update is not satisfied, then the receiving node considers the duration field to update its NAV. The “condition of not updating NAV includes one .

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 19, 21 and 25, 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 2018/0146469 A1).

Regarding claim 19, Luo discloses A wireless communication terminal associated with a base wireless communication terminal, the wireless communication terminal comprising (Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication)): 
a transceiver (Fig. 7: receiver 201 / transmitter 202); and 
a processor (Fig. 7: processor 203), 
wherein the processor is configured to: 
receive a Physical layer Protocol Data Unit (PPDU) from the base wireless communication terminal using the transceiver ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 receives trigger frame (1-3) sent in intra-BSS from the AP), 
obtain a trigger frame from the PPDU ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame), and 
update an Network Allocation Vector (NAV) based on the trigger frame regardless of a receiver address of the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame (1-3) sent in intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails, i.e., when the PPDU is not an 802.11ax PPDU but a legacy PPDU. [0084]: a legacy PPDU comprises a trigger frame), 
wherein the trigger frame triggers transmission of at least one wireless communication terminal ([0106]: trigger frame includes UL scheduling information of the station), 
wherein the NAV is an Intra-BSS NAV updated by an Intra-BSS frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame sent in intra-BSS. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

Regarding claim 25, Luo discloses An operation method of a wireless communication terminal associated with a base wireless communication terminal, the method comprising (Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication)): 
receiving a Physical layer Protocol Data Unit (PPDU) from the base wireless communication terminal ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 receives trigger frame (1-3) sent in intra-BSS from the AP), 
obtaining a trigger frame from the PPDU ([0106]: PPDU is sent in intra-BSS and includes trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame), and 
updating an Network Allocation Vector (NAV) based on the trigger frame regardless of a receiver address of the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to trigger frame (1-3) sent in intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails, i.e., when the PPDU is not an 802.11ax PPDU but a legacy PPDU. [0084]: a legacy PPDU comprises a trigger frame), 
wherein the trigger frame triggers transmission of at least one wireless communication terminal ([0106]: trigger frame includes UL scheduling information of the station), 
wherein the NAV is an Intra-BSS NAV updated by an Intra-BSS frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame sent in intra-BSS. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

Regarding claims 21 and 27, Luo discloses all features of claims 19 and 25 as outlined above. 
Luo further discloses wherein the processor is configured to update the Intra-BSS NAV based on the trigger frame regardless of whether the trigger frame triggers the transmission of the wireless communication terminal (Fig. 8, [0112]: trigger frame (1-3) is directed for STAs 1-3 but STA 4 still sets its NAV according to the trigger frame. Note 1: STA 4 still updates its NAV according to the trigger frame although the trigger frame is directed to STAs 1-3 for the UL scheduling information. Note 2: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).

Regarding claims 28-30, Luo discloses all features of claim 25 as outlined above. Claims 28-29 include a broad limitation and claim 30 depends on claim 29. According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not given patentable weight to the conditional limitation because the condition is not required. To overcome the broadest reasonable interpretation, Applicant may want to replace when with “in response to” to make the conditional limitations a requirement.
Therefore, Luo discloses claim 28 (wherein when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame, the processor is configured to update the Intra-BSS NAV based on the trigger frame), 
claim 29 (wherein when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing, the processor is configured to update the Intra-BSS NAV based on the trigger frame), and
claim 30 (wherein the processor is configured to update the Intra-BSS NAV based on a time required for the channel sensing and the trigger frame).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Ryu et al. (US 2017/0230981 A1).

Regarding claim 22, Luo in view of Huang discloses all features of claim 19 as outlined above. 
Luo further discloses the processor is configured to update the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Luo does not disclose to set the intra-BSS NAV according to the trigger frame when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame.
However, Ryu discloses when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame (Fig. 9, [0092], [0095]: trigger frame is configured as MAC frame and includes common info field 920. Fig. 10, [0096], [0099]: common info field includes CS required field 1030 that indicates the receiving device has to consider .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the trigger frame includes a CS required field indicating the wireless medium needs to be considered before transmitting a respective uplink PPDU, as taught by Ryu.
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV or a wireless medium is required to be considered (Ryu: [0099]).

Regarding claim 23, Luo in view of Ryu discloses all features of claim 22 as outlined above. 
Luo further discloses the processor is configured to update the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4’s NAV is set according to trigger frame. Note: STA 4’s NAV is equated to Intra-BSS NAV because the trigger frame which is included in the intra-BSS is setting STA 4’s NAV).
Luo does not disclose to set the intra-BSS NAV according to the trigger frame when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing.
However, Ryu further discloses when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing ([0113]: receiving station determines the wireless medium is busy based on the NAV is not equal to 0 and configures the NAV based on the received duration field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the 
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV or a wireless medium is required to be considered (Ryu: [0099]) and refrain the receiving station to perform transmission on the busy wireless medium (Ryu: [0113]).

	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Ryu et al. (US 2017/0230981 A1), and Xing et al. (US 2018/0279369 A1).

Regarding claim 24, Luo in view of Ryu discloses all features of claim 23 as outlined above. 
Luo in view of Ryu does not disclose, but Xing further discloses wherein the processor is configured to update the Intra-BSS NAV based on a time required for the channel sensing and the trigger frame (Fig. 7, [0173]-[0174]: STA 1 updates NAV (steps 707, 710, or 713) according to the trigger frame and after checking a NAV timer indicating whether a channel is idle or busy (steps 706, 709, or 711). Note: “time required for the channel sensing” is equated to the STA 1 checking the NAV timer indicating whether the channel is busy or idle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu, after checking a NAV timer indicating whether a channel is idle or busy, as taught by Xing.
Doing so allows the STA 1 to update the NAV based on the trigger frame and after checking a NAV timer and determining whether a channel is busy or idle, and updating the NAV when the channel .

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/T.H.N./Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478